 r, ,,




AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                                           (For Offenses Committed On or After November I, 1987)

              JOSE FERNANDO LOPEZ-QUEVEDO                                                              Case Number:                    19CR2845-DMS

                                                                                                  Sean McGuire FD
                                                                                                  DefCndant's Attorney
USM Number                           06612017
• -                                                                                                                                                                 NOV 2 6 2019
THE DEFENDANT:
 [gJ pleaded guilty to count(s)           ..:lc...o:.:fc...th=e..:I::n::;fo::rm=a::t1::·o::n:..__ _ _ _ _ _ _ _ _-+-S~O:;!f'-'1iJJEJ.~cc:.._·.""~"'·S'-'.,2~..,;:l2.:·-'i~'~'r..,,r,...r.,..,o,.1~m,,,,r.,,,,..,,,,
                                                                                                                                               B\'                                         .......   '-Jf I

 D  was found guilty on count( s)                                                                                                                                                  -'"-~~-!!.~LY
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                                                     Count
Title & Section                       Nature of Offense                                                                                                                            Number(s)
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                                                                                         I




     The defendant is sentenced as provided in pages 2 through                                                   2                 of this judgment.
The sentence is imposed pursnant to the Sentencing Reform Act of I 984.
D        The defendant has been found not guilty on c<iunt(s)

D        Count(s)              is                                                                          dismissed on the motion of the United States.
                 -------------
         Assessment : I 00.00
                       $



D        JVTA Assessment•:
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
0   No fine                      •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in.the defendant's economic circumstances.




                                                                                                 HON. Dana                  . Sabraw
                                                                                                UNITED STATES DISTRICT JUDGE
'   "
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                   JOSE FERNANDO LOPEZ-QUEVEDO                                               Judgment - Page 2 of 2
CASE NUMBER:                 19CR2845-DMS

                                                     IMPRISONMENT
    The defendant is hereby committed to tbe custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    FORTY-SEVEN (47) MONTHS.




    •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •     The court makes the following recommendations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

    •     The defendant must surrender to the United States Marshal for this district:
          •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          •    as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •    on or before
          •    as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this judgment as follows:

         Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         19CR2845-DMS
